Citation Nr: 0724801	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-27 007	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of anal fissure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1967 to January 1969.

2.  In June and July 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In June 2007, the Board received by facsimile copies of 
records the veteran characterized on the accompanying 
facsimile cover transmission sheet as "new evidence."  He 
did not indicate for what purpose he was submitting those 
items, but said that he wishes to waive his right to initial 
RO review of those items.  Accompanying this evidence was a 
facsimile, handwritten, executed statement dated June 21, 
2007 that includes the veteran's name and VA claim number, 
and which stated, "Please be advised to cancel my pending 
veterans' appeal."  Although the veteran did not explicitly 
use the word "withdraw," he did state that he wishes to 
"cancel" his pending appeal.  Also, he did not explicitly 
state that he is withdrawing from appeal the anal fissure 
residuals increased rating claim, but it is apparent that 
that was his intention.  There is no other issue on which the 
veteran initiated appeal and on which appellate action is 
pending.  The veteran sent another facsimile copy of this 
statement in July 2007, in which he underlined "cancel" and 
"pending veterans' appeal" several times.  Despite the fact 
that the veteran sent additional evidence with his initial 
June 2007 statement requesting withdrawal of his appeal, it 
is evident to the Board that the items received on July 23, 
2007 constitute the latest evidence of what the veteran 
desires on his appeal of the anal fissure residuals increased 
rating claim.  Based on the foregoing, the Board concludes 
the veteran's statements, received in June and July 2007, 
meet the criteria for valid withdrawal as set forth in 
38 C.F.R. § 20.204.      

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


